Citation Nr: 1212478	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-13 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the service-connected posttraumatic stress disorder (PTSD) and Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from February 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied and continued to deny his service-connection claim for hypertension.  

Also, in a May 2008 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent rating, effective April 28, 2005.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Similarly, the Virtual VA file shows that in a July 2010 rating decision, the RO granted service connection for Type II diabetes mellitus associated with herbicide exposure, and assigned a 20 percent rating, effective April 5, 2010.  Id.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  Although herbicide exposure is presumed, his hypertension is not a listed disease eligible for presumptive service connection.

2.  Hypertension did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including due to presumed exposure to Agent Orange.  Hypertension is not causally related to or proximately aggravated by service-connected PTSD and diabetes.  


CONCLUSION OF LAW

Hypertension is not a result of disease or injury incurred in or aggravated by service, and may not be presumed to have been incurred in service; and is not secondary to his PTSD and diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011); 3.310 (prior to October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2005 and July 2008, prior to the respective, initial denials of the claim in February 2006 and March 2009, so in the preferred sequence.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Another letter meeting the notice requirements of § 3.159(b)(1) was sent in September 2009, with additional notice specific to claims for secondary service connection, as applicable in this case.  The more recent July 2008 and September 2009 letters also complied with Dingess.  Since providing this additional secondary-service-connection notice and Dingess notice, the AOJ has readjudicated the claim in the February 2010 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records (STRs), service personnel records (SPRs), VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not provided with an examination and medical nexus opinion with regard to the claim for hypertension, despite his request in that regard.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion.  Here, as will be discussed in greater detail below, there is no finding of in-service incurrence of his current hypertension or within one year of separation.  The Veteran does not contend that hypertension had its onset in service.  There is no probative evidence indicating the possibility that his current hypertension is etiologically linked to service in the Vietnam War, including due to presumed herbicide exposure.  Similarly, there is no probative evidence that suggests his current hypertension is causally related to or proximately aggravated by his service-connected PTSD, as contended.  There is also no indication of a secondary relationship with the service-connected diabetes, although not contended by the Veteran.  

Importantly, hypertension is not readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  Because there is no reasonable possibility of substantiating this claim on a secondary, direct or presumptive basis, the Board necessarily concludes that a VA medical opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

The Veteran contends that his service-connected PTSD symptoms exacerbate his hypertension.  He does not specify what hypertension symptoms result due to PTSD; rather, he makes a general allegation regarding an etiological relationship.  Although not specifically raised by the Veteran, the Board also considers whether there is a secondary relationship to his diabetes or whether it is otherwise due to his active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hypertension for VA purposes is established if the diastolic blood pressure is 90mm. or more, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

38 C.F.R. § 3.310(a) states that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448   (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which clearly favors the claimant.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, VA and private medical records currently reflect the Veteran has been diagnosed with borderline hypertension since approximately 1999, and treated with medication for hypertension since approximately 2004.  Hence, there is evidence of a current disability.  

Concerning the crux of his claim, there are simply no competent medical findings that indicate his current hypertension is proximately due to, the result of, or chronically aggravated by his service-connected PTSD or diabetes.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  Id.  It seemingly is in this particular instance since hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Concerning the Veteran's lay statements, he does not make specific allegations as to how PTSD causes or aggravates hypertension.  Rather, he asserts a general allegation regarding any etiological relationship.  

The Board next considers entitlement on a direct service-incurrence theory, although not asserted by the Veteran himself.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

There is no indication of in-service incurrence of hypertension.  His service treatment records are silent for any treatment, clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  He does not necessarily argue the contrary.  Indeed, at the time of his separation examination, the Veteran was recorded to have a blood pressure of 126/72.  His heart and vascular system were described as normal.  He denied having high blood pressure.

A review of the post-service evidence also does not support the conclusion that current hypertension is causally related to active duty service, as there are no medical findings indicating this possibility.  The Board emphasizes the Veteran has not offered any lay statements that support service connection on a direct theory of service connection.  Rather, he admits that his hypertension was not treated in service and that he has no evidence that the condition originated in Vietnam.  

There is also no indication of entitlement to presumptive service connection for chronic diseases.  Notably, in a March 2006 notice of disagreement (NOD), he stated, "I almost was not hired in August 1970 [within the one-year presumptive period] because I had borderline high blood pressure, which I never had before then."  March 2006 NOD.  However, the record fails to show by objective evaluation that he manifested hypertension to a degree of 10 percent by April 1971, within a year of discharge.  On the contrary, the initial recorded diagnosis of hypertension is not until approximately 1999, nearly three decades (29 years) after service.  Service connection on a direct or presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

So, the Veteran seemingly asserts persistent high blood pressure symptoms dating back to immediately after active duty.  The Board emphasizes that he is not competent to diagnose hypertension or attribute alleged high blood pressure symptoms to hypertension either during active duty, within the one-year presumptive period for chronic diseases, or since active duty service; or to make statements regarding the etiology of his current hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  First, high blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced high blood pressure since service.  Second, hypertension is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.

The Board considers whether his hypertension could be due to herbicide exposure.  Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran's herbicide exposure is presumed, because his service personnel records show service in Vietnam during that era.  However, hypertension is not one of the diseases VA has established as presumptively eligible for service connection based upon herbicide exposure.  38 U.S.C.A. § 1116.  Although ischemic heart disease is listed, it does not include hypertension.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  He does not meet the criteria of presumptive service connection for herbicide exposure.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

ORDER

The claim for service connection for hypertension, including as secondary to the service-connected PTSD and diabetes, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


